Mr. Justice Niehaus delivered the opinion of the court. 5. Bills and notes, § 431*—when admission of parol evidence in action against indorser of note is not error. Evidence of a conversation taking place at the time defendant signed a note as. indorser, not admitted for the purpose of varying or changing the character of defendant’s liability or legal obligation as indorser and not having that effect, was properly submitted to the jury under an instruction that defendant assumed by signing his name the obligation of an indorser and that such obligation could not he changed hy parol evidence, in an action against the indorser. 6. Instructions, § 10*—number of on same point. The court is not bound to give more than one instruction on the same point. 7. Bills and notes, § 277*—what is/effect of note falling due on Sunday as to time of making demand of payment. An instruction that defendant would be released as indorser on the note sued on and due and payable in one year from date, if plaintiff failed to exhibit the note and demand payment from the makers on the purported date of maturity, held properly refused where the evidence showed that the latter date was Sunday, as under the statute the note became due the day following and demand could be legally made on that or on the next day.